Case 3:21-cv-01574-AGT Document 14-3 Filed 03/24/21 Page 1 of 3




                EXHIBIT B
         Case 3:21-cv-01574-AGT Document 14-3 Filed 03/24/21 Page 2 of 3


From:                Tyler Summers
To:                  Karen Barth Menzies
Cc:                  Jeff Kosbie; Christian S. Molnar
Subject:             RE: Tull v. Higgins
Date:                Tuesday, March 23, 2021 6:08:28 PM
Attachments:         image001.png


Karen,

Our office will not stipulate to an extension for Ms. Higgins to file a responsive pleading in either
case. We will be declining further communication absent a signed retainer agreement and evidence
thereof.

Sincerely,

Tyler S. Summers
Litigation Associate
315 South Beverly Drive, Ste. 320
Beverly Hills, California 90212
661.373.5519 (Cell)
tsummers@arendsenlaw.com




From: Karen Barth Menzies <kbm@classlawgroup.com>
Sent: Tuesday, March 23, 2021 4:09 PM
To: Christian S. Molnar <cmolnar@arendsenlaw.com>
Cc: Jeff Kosbie <jbk@classlawgroup.com>; Tyler Summers <tsummers@arendsenlaw.com>
Subject: Tull v. Higgins

Hello Christian,

I attempted to reach you at your office, but the mailbox was full. We have been contacted by Ms.
Michaela Higgins about potential representation of her defense in the two cases, Tull v. Higgins, Case
No. 4:21-cv-01566, and Tull v. Higgins, Case No. 3:21-cv01574, recently filed in Northern District of
California. We are reviewing the case, but do not represent her at this time. Given the short time
frame before a response is due, are you willing to stipulate to an extension of 30 days to allow her
time to obtain counsel?

Please let us know and we can get a stipulation on file. And if you’d like to discuss this, please feel
free to give me a call at your convenience. My cell phone is (310) 722-2536.
Thanks and I look forward to hearing from you,
Karen
         Case 3:21-cv-01574-AGT Document 14-3 Filed 03/24/21 Page 3 of 3


Karen Barth Menzies | Partner
GIBBS LAW GROUP LLP
she/her/hers
Los Angeles Office:
6701 Center Drive West, Suite 1400
Los Angeles, California 90045
Phone: (510) 350-9240 (Direct)
Main Office:
505 14th Street, Suite 1110
Oakland, California 94612
Phone: (510) 350-9700 (Main)
Fax: (510) 350-9701
kbm@classlawgroup.com
www.classlawgroup.com


This message is intended only for the addressee, and may contain information that is privileged or confidential, and
exempt from disclosure under applicable law. If you are not the intended recipient or agent of the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited; and you are asked to notify us immediately by return email, or by telephone at (510) 350-9700. Thank
you.
